*561Order of disposition, Family Court, Bronx County (Clark V Richardson, J.), entered on or about June 24, 2008, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree, menacing in the second degree, criminal possession of a weapon in the fourth degree and unlawful imprisonment in the second degree, and that he also committed the act of unlawful possession of a weapon by a person under 16, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The evidence established that while appellant was choking the victim, he took a razor blade from his book bag and cut the back of the victim’s neck, causing an injury that satisfied the physical injury element of second-degree assault (see People v Chiddick, 8 NY3d 445 [2007]; People v Guidice, 83 NY2d 630, 636 [1994]). We have considered and rejected appellant’s remaining claims. Concur—Gonzalez, P.J., Mazzarelli, Saxe, Moskowitz and Richter, JJ.